COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:      Debola George and Gifted Kids Child Care and Learning Center, Inc.
                          v. Colony Builders, Inc.

Appellate case number:    01-13-00010-CV

Trial court case number: 12CCV047454

Trial court:              County Court at Law No. 2 of Fort Bend County

       This Court originally ordered the parties to mediate this case and report the results to this
Court by March 18, 2013. On March 25, 2013, the parties informed this Court that they have
agreed to a mediator, but that the mediator has not yet provided the parties with available dates.
Accordingly, we extend the deadline to conduct mediation and provide a report to May 2, 2013.
       It is so ORDERED.

Judge’s signature: /s/ Justice Evelyn V. Keyes
                    Acting individually  Acting for the Court


Date: April 9, 2013